Citation Nr: 0941163	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  05-30 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to Department of Veterans Affairs (VA) 
nonservice-connected pension benefits.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from May 1969 to December 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 decision of the VA Montgomery, 
Alabama, Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The Veteran was afforded a VA examination in June 2007.  The 
examiner concluded that while the Veteran has degenerative 
disc disease of the thoracic spine, left hip osteoarthritis, 
and chronic obstructive pulmonary disease (COPD), these 
disabilities only affect his ability to perform physical 
work, but not sedentary work.  The Veteran maintains that his 
ability to perform sedentary work is also precluded because 
he is unable to sit for any extended period of time.  

A review of the examination report shows that the 
neuropsychiatric examination was normal.  However, the 
examiner concluded that the Veteran was unable to personally 
handle money and pay bills and the examiner felt that the 
Veteran was incapable of managing his personal financial 
affairs due to his reported poor memory, which the examiner 
apparently found to be a credible report.  The Board notes 
that it is unclear how the Veteran would be able to maintain 
employment if he is unable to handle any financial matters.  

In light of the foregoing, the Board finds that the Veteran 
should be reexamined.  The examiner should determine if the 
Veteran's combined physical and neuropsychiatric 
disabilities, if present, prevent him from obtaining and 
maintaining substantially gainful employment.  

Finally, in a VA Form 21-526 received in June 2008 the 
Veteran reported that he had claimed or was receiving 
disability benefits from the Social Security Administration 
(SSA).  These records should be obtained on remand.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this matter is REMANDED for the following 
actions:

1.  Request the Social Security 
Administration (SSA) to provide all medical 
records and any administrative decision it 
has pertaining to the Veteran's claim for SSA 
benefits.

2.  Thereafter, schedule the Veteran for a VA 
examination in order to determine the current 
extent of his disabilities.  The claims 
folder should be made available to the 
examiner.  All indicated tests must be 
conducted.  

The examiner should determine whether it is 
at least as likely as not that the Veteran's 
combined physical and neuropsychiatric 
disabilities, if present, prevent him from 
obtaining and maintaining substantially 
gainful employment.  Consideration may be 
given to the Veteran's level of education, 
special training, and previous work 
experience in arriving at a conclusion.  

The examiner should comment on the June 2007 
examination report which concluded that the 
Veteran is unable to handle finances and what 
impact that inability has on his ability to 
be employed.  

The examiner should also address specifically 
whether the Veteran's physical disabilities 
render him unable to sit for extended 
periods, such as would be required for 
sedentary employment.  

A complete rationale for all opinions and 
conclusions should be provided.

3.  Finally, readjudicate the claim on appeal 
in light of all of the evidence of record.  
If the issue remains denied, the Veteran 
should be provided with a supplemental 
statement of the case as to the issue on 
appeal, and afforded a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009). 

